DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2022, and 04/28/2022 are being considered by the examiner.

Claim Objections
Claims 1, and 7, are objected to because of the following informalities:
In claims 1 and 7, Line 10, the term “wherien” should be changed to, “wherein.”. Appropriate correction is required.


Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, and 3-6, are rejected on the ground of non-statutory double patenting as being unpatentable over claims 18-22, of U.S. Patent No. US 11,301,103 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the conflicting Patent are claiming common subject matter, as follows:

This Application No. 17/704988
US Patent No.: US 11,301,103 B2
Claim 1: A touch input device comprising: a display panel; a touch sensor including a driving electrode and a receiving electrode disposed on the display panel or inside the display panel; an electrode pattern disposed on a bottom surface of the display panel; and a controller providing a first driving signal to the driving electrode of the touch sensor, receiving a touch detection signal from the receiving electrode of the touch sensor, detecting a touch position based on the touch detection signal, and providing a second driving signal different from the first driving signal to the electrode pattern, wherien the electrode pattern is disposed to surround at least a portion of the bottom surface of the display panel, (Line 1-11)



Claim 18: A touch input device comprising: a display panel; a touch sensor including a driving electrode and a receiving electrode disposed on the display panel or inside the display panel;
 an electrode pattern directly formed at a bottom surface of the display panel; 
and a controller providing a first driving signal to the driving electrode of the touch sensor, receiving a touch detection signal from the receiving electrode of the touch sensor, detecting a touch position based on the touch detection signal, 
and providing a second driving signal different from the first driving signal to the electrode pattern, 
wherein the electrode pattern is disposed between a central portion and an edge portion of the bottom surface of the display panel, and disposed to surround the central portion (Line 1-14)










The further limitations of the dependent claims are similar as indicated below:  
This Application No. 17/704988
US Patent No.: 11,301,103 B2
Claim 3: wherein the electrode pattern comprises: a first electrode pattern extending in a first direction and having one end to which the second driving signal is applied; a second electrode pattern having one end connected to the other end of the first electrode pattern and extending in a second direction perpendicular to the first direction; a third electrode pattern having one end connected to the other end of the second electrode pattern and extending in the first direction; and a fourth electrode pattern having one end connected to the other end of the third electrode pattern and extending in the second direction (Line 1-9).


Claim 4: wherein the electrode pattern has a predetermined curvature and is arranged in a circle. (Line 1).

Claim 5: wherein the electrode pattern comprises: a plurality of first electrode patterns extending in parallel along the first direction; and a second electrode pattern extending in a second direction perpendicular to the first direction and connected to one end of each of the plurality of first electrode patterns. (Line 1-4).





Claim 6: wherein at least a portion of the touch sensor and the electrode pattern overlap. (Line 1).



Claim 19: wherein the electrode pattern comprises: a first electrode pattern extending in a first direction and having one end to which the second driving signal is applied; a second electrode pattern having one end connected to the other end of the first electrode pattern and extending in a second direction perpendicular to the first direction; a third electrode pattern having one end connected to the other end of the second electrode pattern and extending in the first direction; and a fourth electrode pattern having one end connected to the other end of the third electrode pattern and extending in the second direction (Line 1-9)


Claim 20: wherein the electrode pattern has a predetermined curvature and is arranged in a circle. (Line 1).

Claim 21: wherein the electrode pattern comprises: a plurality of first electrode patterns extending in parallel along the first direction; and a second electrode pattern extending in a second direction perpendicular to the first direction and connected to one end of each of the plurality of first electrode patterns, wherein the second driving signal is applied to the other end of one of the first electrode pattern among the plurality of first electrode patterns. (Line 1-4).

Claim 22: wherein at least a portion of the touch sensor and the electrode pattern overlap. (Line 1).



Claims 3-6, contains the same limitations as US Patent No.: 11,301,103 B2 claim 19-22 respectively.  Therefore, given that claims 3-6 depend from claim 1 and claims 19-22 depend from claim 18 respectively.  Claim 3-6 are rejected for the same reasons set forth in the rejection of the independent claim above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 6, are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20110037726 A1), hereinafter referenced as LEE in view of COULSON et al. (US 20140062933 A1), hereinafter referenced as COULSON.


Regarding claim 1, LEE teaches a touch input device (Fig. 9-10. Paragraph [0124]) comprising: a display panel (Fig. 9-10, #500 called an LCD module. Paragraph [0125]); 
a touch sensor (Fig. 9-10, #800 called a touch panel. Paragraph [0130]) disposed on the display panel or inside the display panel (Fig. 9-10, illustrates the touch sensor #800 located on the display panel #500 via and layer #600. Paragraph [0114]); an electrode pattern (Fig. 9-10, #710 called pressure sensors. Paragraph [0126]) disposed on a bottom surface of the display panel (Fig. 9-10, illustrates the electrode pattern #710 is located on a bottom surface of the display #500. Paragraph [0126]); 
LEE fail to explicitly teach a touch sensor including a driving electrode and a receiving electrode, and a controller providing a first driving signal to the driving electrode of the touch sensor, receiving a touch detection signal from the receiving electrode of the touch sensor, detecting a touch position based on the touch detection signal, and providing a second driving signal different from the first driving signal to the electrode pattern.
However, COULSON explicitly teaches a touch sensor including a driving electrode (Fig. 7A, #810 called a first drive electrode. Paragraph [0105]) and a receiving electrode (Fig. 7B, #825 called a touch sensing electrode. Paragraph [0105]), and a controller (Fig. 9, #1030 called a touch processor. Paragraph [0108]) providing a first driving signal to the driving electrode of the touch sensor (Fig. 9. Paragraph [0108]), receiving a touch detection signal from the receiving electrode of the touch sensor (Fig. 9. Paragraph [0108]-COULSON discloses the voltage stimulus is generated by a first set of function generators 1010, connected through a first multiplexer 1015 to the first drive electrode section DA 810 of a particular drive electrode, and by a second set of function generators 1020, connected through the second multiplexer 1025 to the second drive electrode section DB 815 of a particular drive electrode. The multiplexers and the function generators are under the control of a touch processor 1030. The first sense electrode section and second sense electrode section of each sense electrode are connected to a sensing circuit 1040, which measures the current that flows in each section in response to the voltage stimulus applied to the drive electrodes. The analogue output of each sensing circuit is converted to a digital quantity by a set of analogue to digital converters (ADCs) 1045, and this digital quantity is received by the touch processor 1030.), detecting a touch position based on the touch detection signal (Fig. 9. Paragraph [0107-0111]), and providing a second driving signal different from the first driving signal to the electrode pattern (Fig. 9. Paragraph [0107]-COULSON discloses the voltage stimulus could equally be, for example, a ramp, a triangle waveform or sinusoidal waveform. Note that the voltage stimulus applied to the second drive electrode sections DB 815 may be different to that applied to the first drive electrode sections DA 810. Further in paragraph [0111]-COULSON disclosesIn a first phase, the first section (DA) 810 of drive electrode 1 is excited with a high frequency square pulse train, whilst the second section (DB) 815 of drive electrode 2 is excited with a low frequency square pulse train. In a second phase, the first section (DA) 810 of drive electrode 2 is excited with a high frequency square pulse train, whilst the second section of drive electrode 2 (DB) 815 is excited with a low frequency square pulse train. The sequence continues in this manner until all the drive electrodes have been excited in turn, and thus force and touch measurement results have been obtained at each location on the sensor.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE of having a touch input device comprising: a display panel; a touch sensor including a driving electrode and a receiving electrode disposed on the display panel or inside the display panel; an electrode pattern disposed on a bottom surface of the display panel; wherein the electrode pattern is disposed to surround at least a portion of the bottom surface of the display panel., with the teachings of COULSON of having a touch sensor including a driving electrode and a receiving electrode, and a controller providing a first driving signal to the driving electrode of the touch sensor, receiving a touch detection signal from the receiving electrode of the touch sensor, detecting a touch position based on the touch detection signal, and providing a second driving signal different from the first driving signal to the electrode pattern. 
Wherein having LEE`s a touch system a touch sensor including a driving electrode and a receiving electrode, and a controller providing a first driving signal to the driving electrode of the touch sensor, receiving a touch detection signal from the receiving electrode of the touch sensor, detecting a touch position based on the touch detection signal, and providing a second driving signal different from the first driving signal to the electrode pattern.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization and accuracy in touch detection, since both LEE and COULSON touch input systems that detect touch and pressure. Wherein LEE touch display system wherein the touch and pressure sensing occur, that is not damage easily by pressure input, while COULSON touch system in which accurate measurements of the location and applied force of multiple objects touching the surface of the device.  Please see LEE et al. (US 20110037726 A1), Paragraph [0023] and COULSON et al. (US 20140062933 A1), Paragraph [0012].

Regarding claim 2, LEE in view of COULSON teaches the device of claim 1, LEE further teaches wherein the electrode pattern (Fig. 9-10, #710 called pressure sensors. Paragraph [0126]) comprises a plurality of electrode patterns (Fig. 9-10, illustrates a plurality of electrode patterns. Paragraph [0124-0125]), wherein the plurality of electrode patterns are directly formed at the bottom surface of the display panel (Fig. 9-10, illustrates the electrode patterns are directly connected to the display #500. Paragraph [0124-0125]).

Regarding claim 6, LEE in view of COULSON teaches the device of claim 1, LEE further teaches wherein at least a portion of the touch sensor and the electrode pattern overlap (Fig. 9-10, illustrates the touch sensor #800 overlaps the plurality of electrode pattern #710. Paragraph [0131-0132]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20110037726 A1), hereinafter referenced as LEE in view of COULSON et al. (US 20140062933 A1), hereinafter referenced as COULSON and in further view of Koser et al. (US 20120237997 A1), hereinafter referenced as Koser.


Regarding claim 4, LEE in view of COULSON teaches the device of claim 1, LEE in view of COULSON fail to explicitly teach wherein the electrode pattern has a predetermined curvature and is arranged in a circle.
However, Koser explicitly teaches wherein the electrode pattern has a predetermined curvature and is arranged in a circle (Fig. 8B, illustrates electrodes in a pattern of concentric circles. Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of LEE in view of COULSON of having a touch input device comprising: a display panel; a touch sensor including a driving electrode and a receiving electrode disposed on the display panel or inside the display panel; an electrode pattern disposed on a bottom surface of the display panel; wherein the electrode pattern is disposed to surround at least a portion of the bottom surface of the display panel., with the teachings of Koser of having wherein the electrode pattern has a predetermined curvature and is arranged in a circle. 
Wherein having LEE`s a touch system wherein the electrode pattern has a predetermined curvature and is arranged in a circle.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization and accuracy in touch detection, since both LEE and Koser touch input systems. Wherein LEE touch display system wherein the touch and pressure sensing occur, that is not damage easily by pressure input, while Koser touch system in which patterns wherein spacing between electrodes is gradually decreased.  Please see LEE et al. (US 20110037726 A1), Paragraph [0023] and Koser et al. (US 20120237997 A1), Paragraph [0004].

Allowable Subject Matter
Claim 7 an independent comprises of allowable subject matter, claim 7 along with its dependent claims 8-12 would be allowable, once the claim objection rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7 the prior arts fail to explicitly teach, an electrode pattern disposed in the display panel as claimed in claim 7. 


 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
 (a)	Daverman et al. (US 20100024573 A1)- A capacitive force sensor (100) includes a substrate (101) having at least one electrode pair (102,103) defining a capacitance disposed thereon. The substrate (101) is fixed relative to a first plate (106). A drive circuit (104) is configured to apply a voltage relative to a circuit ground (105) to the electrode pair (102,103). The first plate (106) is separated from a second plate (107) that is coupled to circuit ground (105) by a compliance member (108,109). The compliance member (108,109) is configured to oppose a compression force (110) while allowing the first plate (106) to physically move relative to the second plate (107). A capacitive detection circuit (111) is then configured to detect a change the capacitance when the compliance member (108,109) is compressed. The compression force (110) is then determined from the change in capacitance and the spring constant of the compliance member (108,109)....  ........... (Fig. 1. Abstract). 
(b)	BEOM et al. (US 20120105340 A1)- A display device having a touch screen includes a touch screen panel defined by an active area in which an external input is sensed and a non-active area outside the active area. A display panel displays an image based on the sensing of the touch screen panel. A window covers the touch screen panel. A lower resin layer is formed on a rear surface of the touch screen panel to join the touch screen panel and the display panel to be joined together. An upper resin layer is formed on a front surface of the touch screen panel to join the touch screen panel and the window together. A lower dam or an upper dam is formed on the rear or front surface of the non-active area in the touch screen panel along a side circumference of the lower or upper resin layer, respectively......  ...... (Fig. 3. Abstract).
(c)	HOTELLING et al. (US 20130106780 A1)- A touch panel having a transparent capacitive sensing medium configured to detect multiple touches or near touches that occur at the same time and at distinct locations in the plane of the touch panel and to produce distinct signals representative of the location of the touches on the plane of the touch panel for each of the multiple touches is disclosed.  .....  ...... (Fig. 1-3. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628